Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claims 1-11,13-18,21-22 and 24-26 are pending in the instant application.  Claim 26 is new and drawn to the elected invention and species. Claims 11, 13, 16, 17, and 24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
An action on the merits of claims 1-10, 14, 15, 18, 21-22, 25, and 26 is contained herein.

Previous Objections/Rejections
Any rejections or objections stated of record in the office action mailed on 6/2/2021 that are not explicitly addressed herein below, are hereby withdrawn in light of applicant's arguments and/or amendments filed 9/1/2021.






Status of Rejections

Improper Markush Grouping Rejection

The rejection of claims 1-10, 14, 15, 18, 21, 22, and 25 is maintained.


Applicant’s amendments and arguments, see Remarks, filed 9/1/2021, with respect to the rejection set forth in the Non-Final Office Action mailed 6/2/2021, have been fully considered but are not found persuasive.
Applicants argue that the claims contain a proper Markush grouping based on the 5-pyrrolidine cyanamide group. Additionally arguing that the examiner is improperly equating CPC classification with classification of Markush groups. The examiner respectfully disagrees.
In reference to Applicant’s remarks suggesting that the combination of R1 and R2 forming additional rings is irrelevant since the structural similarity is focused on the pyrrolidine is improper. Applicants are advised that a Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. Note the language when the compounds are viewed as a whole and not one particular portion of the molecule such as the 5-membered ring. The examiner has clearly put forth on record that the alternatives are not recognized equivalents in the art and have different classification: 1) wherein variables R1 and –NR2 do not form additional rings in formula Ia: (classified as substituted pyrrolidines, C07D 207/14);
2) wherein variables R1 and –NR2 form a 5-membered pyrrolidine ring in formula Ia: (classified as substituted hexahydropyrrolo[3,4-b]pyrroles, C07D 487/04);.
repugnant to scientific classification. Thus, the first requirement is not met as described above. The examiner does not quite understand Applicant’s arguments that the classification system and nomenclature used by the office is improper in reference to Markush grouping. Applicants have not disputed that the claimed alternatives as a whole may indeed be classified differently. Thus it is clear of record that the first requirement is not met. Secondly, there is little evidence provided that the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. Applicants have not provided any evidence to the latter as well. 
To reiterate the rejection of record the claims are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush 
In re Harnish, 206 USPQ 300, 305, says, “ …we think it should be clear from our actions in Weber and Haas II that we there recognized the possibility of such a thing as an "improper Markush grouping." The court went on to reverse the rejection, (which had been made by the Board under Rule 196(b)) but not on the lack of a specific statutory basis but rather, “Clearly, they are all coumarin compounds which the board admitted to be "a single structural similarity." We hold, therefore, that the claimed compounds all belong to a subgenus, as defined by appellant, which is not repugnant to scientific classification (see claim 1 below for pictorial example):


    PNG
    media_image1.png
    605
    890
    media_image1.png
    Greyscale
.

 


Ex parte Price 150 USPQ 467, Ex parte Beck and Taylor, 119 USPQ 100, and Ex parte Della Bella and Chiarino 7 USPQ2d 1669.  Cases where the Markush group was held improper include Ex Parte Palmer, 7 USPQ 11, In re Winnek, 73 USPQ 225, In re Ruzicka, 66 USPQ 226, Ex parte Hentrich, 57 USPQ 419, Ex parte Barnard, 135 USPQ 109, Ex parte Reid, 105 USPQ 251, Ex parte Sun and Huggins, 85 USPQ 516, In re Thompson and Tanner, 69 USPQ 148, In re Swenson, 56 USPQ 180, and In re Kingston, 65 USPQ 371. 
 	Indeed, as was stated in Ex parte Haas, 188 USPQ 374, “The rejection of a claim as containing an improper Markush grouping has a relatively long history in Office practice. The Court of Customs and Patent Appeals, at least as far back as 1942, has recognized that a rejection may be based upon the Examiner's holding that the claim has an improper Markush group. See In re Swenson, 30 CCPA 764, 132 F.2d 336, 56 USPQ 180 , citing Ex parte Palmer, 398 OG 707, 1930 CD 3.”

It should be noted that in Harnish, there was a substantial structural feature from which the common use flowed and that the claimed compounds all belong to a subgenus. That is exactly what is lacking in this case, as there is no substantial structural feature when viewing the compound as a whole. The Markush grouping is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: 

For example the following chemical class of compounds as a whole may be obtained:
1) wherein variables R1 and –NR2 do not form additional rings in formula Ia: (classified as substituted pyrrolidines, C07D 207/14);
2) wherein variables R1 and –NR2 form a 5-membered pyrrolidine ring in formula Ia: (classified as substituted hexahydropyrrolo[3,4-b]pyrroles, C07D 487/04);
This list is not exhaustive and clearly classifying the above groups as one subgeneric group would be repugnant to scientific classification. Thus, the first requirement is not met as described above. Secondly, there is little evidence provided that the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.
The examiner recommends that the claims should be amended to include only species that share a single structural similarity and a common use (e.g. drawn to compounds wherein variables R1 and –NR2 form a 5-membered pyrrolidine ring in formula Ia) to overcome the rejection.





35 USC § 102

The rejection of claims 1-9, 18, and 22 is maintained.


Applicant’s amendments and arguments, see Remarks, filed 9/1/2021, with respect to the rejection set forth in the Non-Final Office Action mailed 6/2/2021, have been fully considered but are not found persuasive.
Applicants simply state that the amendments obviate the rejection of record. The examiner respectfully disagrees.
To reiterate the rejection, Deng et al. teach several chemical species and compositions thereof which anticipate the instant claims wherein m = 0, n = 0 or 1, R2 = H, L1,2 = absent, A = optionally substituted phenyl, and B = substituted heteroaryl (see examples 5, 9, 10, 24, and 32 at pages 24, 27, 36, and 46 and suggested compositions at page 11):





    PNG
    media_image2.png
    141
    274
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    140
    203
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    154
    165
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    115
    329
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    134
    161
    media_image6.png
    Greyscale
, 


. Applicants are to be aware of other species in this document which may anticipate the claims.
Note that the instant claims despite the amendment fall within the scope of formula Ia.
Thus the rejection is maintained.



35 USC § 103

The rejection of claims 1-10, 21, 22, and 25 is maintained.


Applicant’s amendments and arguments, see Remarks, filed 9/1/2021, with respect to the rejection set forth in the Non-Final Office Action mailed 6/2/2021, have been fully considered but are not found persuasive.
Applicants simply state that the amendments obviate the rejection of record. The examiner respectfully disagrees.
To reiterate the rejection, the instant claims may be drawn to the following compounds and simple compositions thereof:

    PNG
    media_image7.png
    70
    183
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    62
    165
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    71
    171
    media_image9.png
    Greyscale
.

et al. teach the following compounds stated previously:

    PNG
    media_image3.png
    140
    203
    media_image3.png
    Greyscale

    PNG
    media_image6.png
    134
    161
    media_image6.png
    Greyscale
.
In respect to claimed species 17, it is a regioisomer compared to the first listed compound disclosed above in Deng (methyl and fluoro groups are switched with respect to positioning). However, MPEP states the following:
Compounds which are position isomers (compounds having the same radicals in
physically different positions on the same nucleus) or homologs (compounds differing
regularly by the successive addition of the same chemical group, e.g., by -CH2- groups)
are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).
Additionally, the document teaches that these substituents may be at any position on the phenyl ring (see page 3, formula IA). In respect to the second compound described above in Deng, it is considered a homologue and a positional isomer with respect to the methyl and isopropyl groups. As stated above the latter are considered obvious variants and the document at page 3 (line 8) teaches that any alkyl group may be present on the ring. Based on the teachings, one skilled in the art would have readily arrived at the claimed compounds. As stated above, the instant claims despite the amendment fall within the scope of formula Ia.
Thus the rejection is maintained.




New Rejections

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1-9, 14, 15, 18, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, the scope of variable R3 is defined in the claim but not present in the formula Ia. Thus the examiner asks why is this particular variable present in the claim? Thus, the scope of the claim and claims that depend from it are indefinite.  Correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 10 does not further limit claim 1 with respect to chemical species falling under the scope of formula Ib which is no longer present (see example 26 and beyond).
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections – Improper Markush Grouping Rejection


Claim 26 is rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is 
In re Harnish, 206 USPQ 300, 305, says, “ …we think it should be clear from our actions in Weber and Haas II that we there recognized the possibility of such a thing as an "improper Markush grouping." The court went on to reverse the rejection, (which had been made by the Board under Rule 196(b)) but not on the lack of a specific statutory basis but rather, “Clearly, they are all coumarin compounds which the board admitted to be "a single structural similarity." We hold, therefore, that the claimed compounds all belong to a subgenus, as defined by appellant, which is not repugnant to scientific classification (see claim 1 below for pictorial example):


    PNG
    media_image1.png
    605
    890
    media_image1.png
    Greyscale
.

 


Under these circumstances we consider the claimed compounds to be part of a single invention so that there is unity of invention…” Thus, the rejection was overturned because of the specific facts in the case.  The Markush group was held proper in that case, as was the case also in Ex parte Price 150 USPQ 467, Ex parte Beck and Taylor, 119 USPQ 100, and Ex parte Della Bella and Chiarino 7 USPQ2d 1669.  Cases where the Markush group was held improper include Ex Parte Palmer, 7 USPQ 11, In re Winnek, 73 USPQ 225, In re Ruzicka, 66 USPQ 226, Ex parte Hentrich, 57 USPQ 419, Ex parte Barnard, 135 USPQ 109, Ex parte Reid, 105 USPQ 251, Ex parte Sun and Huggins, 85 USPQ 516, In re Thompson and Tanner, 69 USPQ 148, In re Swenson, 56 USPQ 180, and In re Kingston, 65 USPQ 371. 
 	Indeed, as was stated in Ex parte Haas, 188 USPQ 374, “The rejection of a claim as containing an improper Markush grouping has a relatively long history in Office In re Swenson, 30 CCPA 764, 132 F.2d 336, 56 USPQ 180 , citing Ex parte Palmer, 398 OG 707, 1930 CD 3.”

It should be noted that in Harnish, there was a substantial structural feature from which the common use flowed and that the claimed compounds all belong to a subgenus. That is exactly what is lacking in this case, as there is no substantial structural feature when viewing the compound as a whole. The Markush grouping is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: 

For example the following chemical class of compounds as a whole may be obtained:
1) wherein variables R1 and –NR2 form a 6-membered oxazine ring in formula Ia: (classified as substituted hexahydropyrrolo[3,4-b][1,4]oxazines) , C07D 498/04
2) wherein variables R1 and –NR2 form a 5-membered pyrrolidine ring in formula Ia: (classified as substituted hexahydropyrrolo[3,4-b]pyrroles, C07D 487/04);
This list is not exhaustive and clearly classifying the above groups as one subgeneric group would be repugnant to scientific classification. Thus, the first requirement is not met as described above. Secondly, there is little evidence provided that the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature.

The examiner recommends that the claims should be amended to include only species that share a single structural similarity and a common use (e.g. drawn to compounds wherein variables R1 and –NR2 form a 5-membered pyrrolidine ring in formula Ia) to overcome the rejection.


Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E MCDOWELL whose telephone number is (571)270-5755.  The examiner can normally be reached on 8:30-6 MF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya can be reached at 571-272-0806.   The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRIAN E MCDOWELL/Primary Examiner, Art Unit 1624